‘24-cr-O0059-LAK Document 973

 

United States Attorney

rie Ob/24/21 Page
U.S, Department of Justice

Lori

Southern District af New York

 

The Silvia J. Mollo Building
One Saint Andrew's Plaza
New York, New York £0007

May 21, 2021

By ECF

The Honorable Lewis A. Kaplan
United States District Judge
southern District of New York
500 Pearl St.

New York, New York 10007

Re: United States v. Felix Rodriguez
11 Cr. 59-04 (LAK)

 

Dear Judge Kaplan:

MEMO ENDORSED

The Government writes to respectfully request that the Court so-order the continuation of

the conditions of supervised release in the above-captioned case.

On May 21, 2021, the parties in the above-captioned case appeared before the Court for
sentencing after the defendant’s admission to Specification One of the viclation memorandum
submitted by United States Pretrial Services Officer Adam Pakula dated June 13, 2614. The Court
ordered that sentencing be adjourmed for six months. In order to allow U.S. Probation to continue
supervision of the defendant, the Government respectfully requests that the Court clarify that the
terms of supervised release originally imposed on May 15, 2013, remain in effect until sentencing

on November 16, 2021.

Wheretore, the Government, respectfully requests that the Court so-order the continuation

of supervised release until a sentence is imposed on the outstanding violation.
Respectfully submitted,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

poo Oo
FF iy
pi tek Oo

Ashley C. Nicolas

Assistant United States Attorney

(212) 637-2467

cc: Christopher Fload, Esq. (ia ECF)

Arad
"Eh

LEWIS A. KAPLAN, US#)

ifoy | 20
